MEMORANDUM **
Anthony Adanandus appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that ineffective assistance of counsel caused his criminal conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment. See Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir.1992). We affirm.
Here, the district court erred by granting defendants’ motion for summary judgment solely on the ground that Adanandus failed to file an opposition. See Henry v. Gill Indus. Inc., 983 F.2d 943, 950 (9th Cir.1993). We may affirm, however, on any basis supported by the record. United States v. Washington, 969 F.2d 752, 755 (9th Cir.1992). Our review of the record reveals the action should have been dismissed without prejudice because Adanandus’s allegations about his public defender’s conduct during his criminal trial necessarily imply the invalidity of his conviction, and he has not shown that his conviction has been overturned, or otherwise invalidated. See Heck v. Humphrey, 512 U.S. 477, 486, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); see also Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam) (concluding that Sixth Amendment claim of ineffective assistance of counsel brought under section 1983 is precluded under Heck).
To the extent Adanandus raises new arguments on appeal, those arguments are deemed waived. See Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.